Case: 15-15303   Date Filed: 08/29/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15303
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:12-cv-00240-WKW-SRW


LAND VENTURES FOR 2, LLC,

                                                           Plaintiff-Appellant,

                                 versus

MICHAEL AARON FRITZ, SR.,
FRITZ, HUGHES & HILL, LLC,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (August 29, 2016)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-15303     Date Filed: 08/29/2016    Page: 2 of 4


      Land Ventures for 2, LLC, appeals the summary judgment against its

complaint that Michael Aaron Fritz Sr., and his law firm, Fritz, Hughes & Hill,

LLC, committed legal malpractice under the Alabama Legal Services Liability

Act, Ala. Code § 6–5–570 et seq. Land Ventures retained Fritz to assist it in

obtaining relief under the Bankruptcy Code, but it sued Fritz after its petition for

bankruptcy was converted involuntarily from a Chapter 11 proceeding to a Chapter

7 proceeding and its assets were liquidated. The district court ruled that Land

Ventures failed to prove that, but for Fritz’s conduct, “the bankruptcy proceeding

would have resolved more favorably.” After careful review, we affirm.

      We review de novo a summary judgment and view the evidence in the light

most favorable to the nonmoving party. Mississippi Valley Title Ins. Co. v.

Thompson, 802 F.3d 1248, 1252 (11th Cir. 2015). Summary judgment is

appropriate when “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      Land Ventures challenges the findings of fact and conclusions of law of the

bankruptcy court, but we do not review its assessment of the action. Land Ventures

does not dispute that its civil action was not a core proceeding but was related to its

bankruptcy case. See 28 U.S.C. § 157(c)(1). As required under section 157(c)(1),

the district court reviewed de novo the proposed findings and conclusions that

Land Ventures failed to prove that it suffered damages, that there was a causal


                                           2
               Case: 15-15303     Date Filed: 08/29/2016    Page: 3 of 4


connection between its injury and Fritz’s conduct, and that Fritz breached the

applicable standard of care. See id. And the district court “arriv[ed] at an

independent judgment,” Matter of Ferris, 764 F.2d 1475, 1478 (11th Cir. 1985),

that Land Ventures failed to prove the element of causation. Because the district

court, by entering final judgment, 28 U.S.C. § 157(c)(1), “made the only decision

there is for us to review,” In re Rasbury, 24 F.3d 159, 166 (11th Cir. 1994), we will

not consider the argument of Land Ventures about errors committed by the

bankruptcy court.

      Land Ventures argues that a genuine dispute existed about whether Fritz

misrepresented that he was an expert in Chapter 11 bankruptcy practice, but this

issue is not properly before us. “To prevail on a particular theory of liability, a

party must present that argument to the district court.” Fils v. City of Aventura, 647
F.3d 1272, 1284 (11th Cir. 2011). Land Ventures alleged in paragraphs 141 and

150 of its complaint that Fritz failed to perform twelve actions, “each of [which]

. . . constitute[d] a breach of the applicable standard of care for a licensed legal

services provider.” But nowhere in that list is an allegation that Fritz

misrepresented his level of expertise. We will not consider a theory of liability that

Land Ventures failed to raise in the district court.

      The district court did not err by entering summary judgment in favor of

Fritz. Expert testimony is required generally to establish that a legal services


                                           3
              Case: 15-15303     Date Filed: 08/29/2016   Page: 4 of 4


provider has deviated from the applicable standard of care. Tonsmeire v. AmSouth

Bank, 659 So. 2d 601, 605 (Ala. 1995). The district court struck the expert

proffered by Land Ventures, and the company does not challenge that adverse

ruling on appeal. Fritz submitted an affidavit and testimony from an attorney who

practiced in the bankruptcy courts in Alabama that established Fritz did not breach

the standard of care. Without an expert to create a genuine factual dispute about the

adequacy of Fritz’s representation, Fritz was entitled to summary judgment. See

Green v. Ingram, 794 So. 2d 1070, 1072 (Ala. 2001).

      We AFFIRM the summary judgment in favor of Fritz.




                                         4